In an action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, entered September 30, 1965, as on reconsideration denied a general preference in trial. Order insofar as appealed from, reversed, with $10 costs and disbursements, and action remitted to the court below, with direction to accord the action an appropriate general preference. In our opinion, it was an improvident exercise of discretion to deny a general preference on this record. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.